ORDER

PER CURIAM.
David Moye-Bey (“Moye-Bey”) appeals from the trial court’s judgment entered upon his conviction by a jury of stealing pursuant to Section 570.030, RSMo 2000, and one count of forgery pursuant to Section 570.090, RSMo 2000. After a jury trial, Moye-Bey, a prior and persistent offender, was sentenced to one year imprisonment for the stealing conviction and eight years imprisonment for the forgery conviction, to be served concurrently. Moye-Bey raises two points on appeal challenging the sufficiency of the evidence to sustain each conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript and find there was sufficient evidence to support the trial court’s judgment. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).